In a negligence action to recover damages for injury to person and property and for loss of services and medical expenses, the defendant appeals from a judgment of the Supreme Court, Nassau County, entered May 15, 1962 upon a jury’s verdict after trial, in favor of the plaintiffs. Judgment affirmed, with costs. Under the circumstances disclosed by the record, the trial court properly refused, at the close of plaintiffs’ case, to postpone the trial to enable the defendant to produce the examining physician. The defendant failed to show diligence in procuring the attendance of such witness at the trial. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.